Clarkson, J.
This is an action for actionable negligence, brought by plaintiff against the defendants, for damages to a Buick 7-passenger automobile. The usual issues were submitted to a jury, and found in favor of plaintiff, and damages awarded.
The only question involved in this appeal is whether the court below committed error in refusing to grant the defendant’s motion for judgment as in case of nonsuit. C. S., 567. On a motion to nonsuit, the •evidence is to be taken in the light most favorable to plaintiff, and he is entitled to the benefit of reasonable intendment upon the evidence, and •every reasonable inference to be drawn therefrom.
*655Part of the State Highway Act, 3 O. S., 3846 (s) (Public Laws 1921, ch. 2, sec. 11), is as follows: “It shall be mandatory upon the State Highway Commission, its officers and employees, or any contractor or subcontractor employed by the said commission, to select, lay out, maintain and keep in as good repair as possible suitable detours by the most practical route while said highways or roads are being improved or constructed, and it shall be mandatory upon the said Highway Commission and its employees or contractors to place, or cause to be placed, explicit directions to the traveling public during repair of said highway or road under the process of construction. All expenses of laying out and maintaining said detours to be paid out of State Highway Fund.”
3 C. S., 3846 (t) makes it a misdemeanor for any one, after the State Highway is closed during construction or maintenance, to injure, etc., barriers, warning signs, etc.
It will be noted that for the protection of the traveling public the statute makes it mandatory on both the State Highway Commission and the contractor while improving and constructing roads (1) to select, lay out, maintain, and keep in as good repair as possible suitable detours by the most practical route, (2) to place, or cause to be placed, explicit directions to the traveling public during repair of said highway or road under the process of construction. Recognizing this important duty for the protection of life, limb and property, the defendants entered into a contract with the State Highway Commission, and agreed to (1) “place such, explicit instructions or signs that the public may be properly informed as to such detours,” (2) “shall provide, erect, maintain, illuminate, and finally remove all barricades, danger signs necessary to properly protect and direct traffic. All barricades and signs, including detour signs, shall be illuminated at night.”
From the evidence of plaintiff, when on his journey traveling on Route 70, from Raeford, they entered Aberdeen, saw no detour signs, and when they crossed the railroad and bridge in Aberdeen, on said Eoute 70, they came to the forks in the road, one leading to the left (Route 50) and the other to the right (Route 70). In the language of the witness, “there was no barricade, nothing there to tell.” The door of the road, as it were, was wide open, inviting them, and they followed this road some three miles and was stopped by a man in a khaki colored car and used by the highway, and he pointed out the road to go, crossing the railroad. Cars were passing that way, and the driver followed the trail of the cars. They came back the same way that evening, and the traffic during the day over the railroad was so great that the sand was cut deeper between the rails at the place they had to cross over the railroad crossing. No timbers or anything on the crossing to keep the wheels of the automobile *656from falling down between tbe cross-ties. This condition could not be observed in going on the track and tbe driver “came up there easy on tbe track; be was as careful a driver as I ever saw.” Tbe wheels sunk in and tbe engine to tbe automobile was broken all to pieces. Some half dozen cars passed while they were waiting to be pulled in.
We think tbe court below, under tbe facts and circumstances of this case, correct in refusing to grant a nonsuit.
In the case of Campbell v. Boyd, 88 N. C., p. 129, Boyd owned and operated a mill; be and others built a private road connecting two public roads. Tbe private road crossed two streams, over which bridges were built. While this route was opened mainly for tbe convenience of Boyd and bis associates, whose lands were traversed, it was also used as well by tbe public, with full knowledge of Boyd and without objection from any one, in passing between tbe roads. Tbe flooring to one of tbe bridges was sound, but tbe timbers underneath were in a rotten condition, known to defendant. While plaintiff was crossing tbe bridge with bis horse, it broke and both were precipitated into tbe creek. Smith, C. J., said, at p. 131-2, “Tbe way was opened by tbe defendant and bis associates, primarily, though, it was for bis and their accommodation, yet permissively to tbe general traveling public. It has, in fact, been thus used, and known to tbe defendants to be thus used, with tbe acquiescence of himself and tbe others, and under these circumstances it may fairly be assumed to be an invitation to all, who have occasion thus to use it, and hence a voluntary obligation is incurred to keep tbe bridges in a safe condition, so that no detriment may come to tbe travelers. . . . Tbe law does not tolerate tbe presence over and along a way, in common use, of structures apparently sound, but in fact ruinous, like mantraps, inviting travelers to needless disaster and injury. The duty of reparation should rest on some one, and it can rest on none other but those who built and use tbe bridges, and impliedly at least invite tbe public to use them also. For neglect of this duty they must abide tbe consequences.” Mulholland v. Brownrigg, 2 Hawk., 349; Batts v. Telephone Co., 186 N. C., p. 120; Willis v. New Bern, 191 N. C., 507; Michaux v. Rocky Mount, ante, 550; Angell on Highways, 3 ed., p. 335. 20 R. C. L., p. 65, sec. 57: “If tbe owner or occupant has permitted persons generally to use or establish a way under such circumstances as to induce a belief that it is public in character, be owes to persons availing themselves thereof tbe duty due to those who come upon premises by invitation,” citing Campbell case, supra.
In King v. Douglas County et al. (Neb.), 208 N. W. Rep., p. 120: “Action to recover damages for tbe death of bis intestate by Ludlow King, as administrator of tbe estate of Emma Nancy King, deceased, against tbe county of Douglas and Allied Contractors, Inc., for failure *657to properly construct and maintain a public highway extending east from Elkhorn, Nebraska, and also for failure to establish and maintain suitable barriers and warnings thereon.” The Court said: “Even aside and apart from the direction given her by the employees of the contractors to proceed by the dirt highway, the entrance thereto being unobstructed by barrier or sign, presenting the appearance of a generally. traveled public highway in present use, and being within the confines of a long-established road, she had a right to assume that it was reasonably safe for the accommodation of the public at large.”
In Stark v. Lancaster, 57 N. H., p. 88, it is held (headnotes), “If a town permits a turn-out to exist from the traveled part of its highway to a private way, over adjoining land, with all the characteristic marks of a highway, it will be bound to keep such part of the turn-out as is within the laid out limits of the highway in suitable repair for the travel usually passing over it.
“Whether or not such turn-out was sufficient, whether its defective condition was the proximate cause of an accident to a team, and whether the driver was in the use of sufficient care, are all questions for the jury; and the evidence tending to show the condition of the highway, and that the accident commenced at the point where the defect was alleged to have existed, although the injury was receiveá off the highway, the Court cannot say, as matter of law, that there was nothing for the jury to consider.”
The statute made it the duty of both the State Highway Commission and the contractors, when the public highways of the State are being improved and constructed, to select, lay out, maintain and keep in as good repair as possible suitable detours by the most practical route. The further duty of both to place or cause to be placed explicit directions to the traveling public.
It is well settled in this jurisdiction that all contracts subsequently made and entered into are interpreted in' reference to the existing law pertinent to the subject. The laws in force become a part of the contract as if they were expressly incorporated. House v. Parker, 181 N. C., p. 40; Johnson v. Yates, 183 N. C., p. 24; Douglas v. Rhodes, 188 N. C., 585; Ryan v. Reynolds, 190 N. C., p. 563; Humphrey v. Stephens, 191 N. C., p. 101; Electric Co. v. Deposit Co., ibid., p. 653.
This mandatory statute makes no distinction between local or through traffic. The life, limb and property of one who travels through the State is equally protected as one who lives in the particular locality. In compliance with this positive legislation, the State Highway Commission required defendants, in its contract for improving the road, as it should do, to provide, erect, maintain and illuminate (and finally *658remove same) barricades, danger and detour signs, necessary to properly protect and direct traffic. Defendants by contract assumed this vital and important duty to the traveling public. At the mouth, or forks of the road, and nowhere in the public highway that was to be improved, the distance of some three miles, were there any barricades put up to warn or stop travelers on this public highway. For them the door was wide open and they were invited to come in, and they went in. The only barricade was the road machine and concreting. When this was reached by plaintiff, a way over the railroad track was pointed out for plaintiff to detour by a man, where the work was going on, in a khaki colored car, the kind used by the State Highway Commission or an employee of defendants. -
This road, contended by plaintiff as a detour road, was in plain view of all the agents and employees connected with the work being done by the defendants, contractors. According to the evidence of plaintiff, it was being used constantly by the public with automobiles, trucks, etc. It crossed the railroad, a place made for the purpose, but no timbers or planks were placed to keep the wheels of automobiles or vehicles from falling down between the cross-ties. On plaintiff’s return the evening after he crossed the railroad track in the morning, the constant travel over thfe railroad crossing had cut the sand deeper during the day. When he started over the crossing the automobile rolled over into and between the ends of the crossties. The bottom of the engine fell on the T-iron and broke the engine all to pieces. The driver was careful and came up easy on the track.
Under the general State law, as well as the express contract entered into by defendants with the State Highway Commission, it was the defendants’ duty to use due or ordinary care to keep the railroad crossing, under all the facts and circumstances of this case, in a reasonably safe condition. It was the duty of plaintiff, before crossing the track, to use due or ordinary care. The court below, in a careful charge, explained fully the law, unexcepted to, 'applicable to the facts. In regard to “The State Highway Commission shall maintain all detours for strictly through traffic,” set forth in the contract, this does not affect this case. Under a mandatory statute and their contract, defendants owed a duty to the public which it cannot shirk and cast on another. We can find
No error.